PER CURIAM
Defendant appeals his conviction for burglary in the first degree (Case No. A28759). He challenges the admission of eyewitness identification testimony, rejection of certain evidence he offered and imposition of a seven-year minimum sentence imposed pursuant to ORS 144.110(1). The claims of error do not require discussion. We affirm the conviction and the sentence imposed.
In a consolidated appeal, defendant also challenges the sentence imposed after the court revoked his probation on a prior conviction for burglary in the first degree (Case No. A28758). On that conviction, the court had imposed a 20-year sentence, suspended execution of the sentence and placed defendant on five-year probation.
In sentencing defendant after revocation of his probation, the court ordered:
“[T]he sentence previously imposed herein shall now be executed, to-wit: 20 YEARS OSP WITH 10 YEAR MIN. TO RUN CONCURRENT WITH CASE NUMBER C82-12-39131 [A28759].”
Defendant contends the court had no authority to modify the sentence previously imposed by adding a 10-year minimum sentence. The state concedes that the court erred. We agree and modify the sentencing order in Case No. A28758 (Trial Court No. C81-09-34453) to delete the 10-year minimum sentence.
Case No. A28759 affirmed; sentence in Case No. A28758 modified to delete 10-year minimum sentence.